Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12/21/2018.  
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) anticipated by US Patent Application Publication US 2014/0374276 A1 to Guthrie et al.
Claim 1:  
Guthrie discloses the following limitations as shown below:
a Bluetooth physiological sensor for sensing and sending physiological data (see at least Paragraph 41, The glucose meter can provide data to the controller via a wired or other physical connection, …, or via a wireless connection such as a radio frequency (RF) communications link. The RF communications link can include, e.g., a Bluetooth , …, nearfield communications (NFC); Paragraphs 50-51, a biosensor, e.g., an episodic glucose meter system or CGM, is adapted to measure respective glucose levels of the subject at discrete time intervals, e.g., continually or intermittently, and provide respective blood glucose data indicating each measured glucose level; Paragraph 63, the network interface coupled via a communications link to the social network. The network interface is configured to selectively convey data bidirectionally between the processor and the social network via the communications link); and
a server connected to the social media and the Bluetooth physiological sensor for receiving the physiological data, wherein an agent is pre-stored in the server (see at least Paragraph 41, The glucose meter can provide data to the controller via … a wireless connection such as a radio frequency (RF) communications link. The RF communications link can include, e.g., a Bluetooth , …, nearfield communications (NFC); Paragraph 43, The social network (e.g., Facebook or Twitter) can include one or more server(s) or storage device(s); Paragraphs 50-51, a biosensor, e.g., an episodic glucose meter system or CGM, is adapted to measure respective glucose levels of the subject at discrete time intervals, e.g., continually or intermittently, and provide respective blood glucose data indicating each measured glucose level; Paragraph 59, code can execute wholly or partly on a user’s computer and wholly or partly on a remote computer, e.g., a server; Paragraph 63);
wherein, when the server receives a user message from the social media, the agent analyzes the user message and the physiological data for generating and sending a feedback message to the social media (see at least Paragraph 59, code can execute wholly or partly on a user’s computer and wholly or partly on a remote computer, e.g., a server; Paragraph 63; Paragraph 102, query can request “what is your analyte level (e.g., blood glucose)?”; Paragraph 103; Paragraph 114; Claim 7, a network interface connected to the process and configured to selectively convey data between the processor and a social network via a communications link; a storage device that stores credentials of the user; a user interface device operative to present information to the user, so that the processor 
Claim 2:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein when the server receives the physiological data, the agent generates and sends a report message containing the physiological data to the social media (see at least Paragraph 43, The social network (e.g., Facebook or Twitter) can include one or more server(s) or storage device(s); Paragraphs 50-51, a biosensor, e.g., an episodic glucose meter system or CGM, is adapted to measure respective glucose levels of the subject at discrete time intervals, e.g., continually or intermittently, and provide respective blood glucose data indicating each measured glucose level; Paragraph 59, code can execute wholly or partly on a user’s computer and wholly or partly on a remote computer, e.g., a server; Claim 7, a network interface connected to the process and configured to selectively convey data between the processor and a social network via a communications link; a storage device that stores credentials of the user; a user interface device operative to present information to the user, so that the processor retrieves the credentials from the storage device, transmits the credentials and the analyte data to the social network, retrieves the social network response data corresponding to the transmission, … and presents an indication of the response data using the user interface).
Claim 3:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
further comprising an authorized terminal connected to the social media, wherein the authorized terminal is used for sending the user message to the social media, and receiving the report message and the feedback message from the social media (see at least Paragraph 43, the social network can be Facebook or Twitter; Claim 7, a network interface connected to the process and configured to selectively convey data between the processor and a social network via a communications link; a 
Claim 4:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
further comprising a plurality of authorized terminals, wherein when the Bluetooth physiological sensor sends the physiological data to the server, the server sends the report message to the authorized terminals respectively via the social media (see at least Paragraph 41, The glucose meter can provide data to the controller via a wired or other physical connection, …, or via a wireless connection such as a radio frequency (RF) communications link. The RF communications link can include, e.g., a Bluetooth , …, nearfield communications (NFC); Paragraph 43, the social network can be Facebook or Twitter; Paragraphs 50-51, a biosensor, e.g., an episodic glucose meter system or CGM, is adapted to measure respective glucose levels of the subject at discrete time intervals, e.g., continually or intermittently, and provide respective blood glucose data indicating each measured glucose level; Claim 7, a network interface connected to the process and configured to selectively convey data between the processor and a social network via a communications link; a storage device that stores credentials of the user; a user interface device operative to present information to the user, so that the processor retrieves the credentials from the storage device, transmits the credentials and the analyte data to the social network, retrieves the social network response data corresponding to the transmission, … and presents an indication of the response data using the user interface).
Claim 5:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein when a first authorized terminal sends the user message to the server, the server sends the feedback message to the authorized terminals respectively via the social media (see at least 
Claim 6:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein the feedback message and the report message comprises at least one of a text, an audio stream, a video message, an animation, or an image respectively (see at least Paragraph 73, “literacy,” “text,” and similar terms used with reference to the social network and data transmitted to or from an illiterate user via, e.g. text-to-speech and speech-synthesis engines).
Claim 7:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
further comprising a Bluetooth gateway, wherein the Bluetooth gateway is connected to the Bluetooth physiological sensor through Bluetooth technology for receiving a Bluetooth message containing the physiological data, and the Bluetooth gateway is connected to the server via the Internet for sending a sensing message containing the physiological data to the server (see at least Paragraph 63, the 
Claim 8:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
further comprising a plurality of authorized terminals, wherein each of the authorized terminal is used for sending the user message to the social media and receiving the report message and the feedback message from the social media (see at least Paragraph 27; Paragraph 91, network interface is connected to the processor and configured to selectively convey data bidirectionally between the processor and a social network via the communications link; Paragraph 92, the processor retrieves the credentials from the storage device. The processor transmits the credentials and analyte data to the social network; Paragraphs 93-94); Claim 7) 
the sensing message contain a device identifier of the Bluetooth physiological sensor respectively (see at least Paragraph 58; Paragraph 71; Paragraph 91, network interface is connected to the processor and configured to selectively convey data bidirectionally between the processor and a social network via the communications link; Paragraph 92, the processor retrieves the credentials from the storage device. The processor transmits the credentials and analyte data to the social network; Paragraph 94); 
the device identifier is used for corresponding to a first authorized terminal, and the agent sends the report message and the feedback message to the first authorized terminal via the social media according to the device identifier (see at least Paragraph 58; Paragraph 71; Paragraph 91, network interface is connected to the processor and configured to selectively convey data bidirectionally between the processor and a social network via the communications link; Paragraph 92, the processor retrieves the credentials from the storage device. The processor transmits the credentials and analyte data to the social network; Paragraph 94).
Claim 9:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein each of the authorized terminal contains a user identifier, and the device identifier is used for corresponding to a first user identifier (see at least Paragraph 27; Paragraph 91, network interface is connected to the processor and configured to selectively convey data bidirectionally between the processor and a social network via the communications link; Paragraph 92, the processor retrieves the credentials from the storage device. The processor transmits the credentials and analyte data to the social network; Paragraphs 93-94); 
according to the device identifier, the agent sends the report message and the feedback message to at least one authorized terminal containing the first user identifier corresponding to the device identifier (see at least Paragraph 94, processor is configured to receive from the social network an identifier corresponding to the transmission. If response data is available, the processor receives from the social network the response data corresponding to the transmission).
Claim 10:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein the agent comprises at least one of a robotic program, a chatbot, an artificial intelligence program, or a machine learning program (see at least Paragraph 64, a server in the social network can store requested code for an application program. Code can be executed by processor as it is received, or stored in storage device for later execution).
Claim 11:  
Guthrie discloses the limitations as shown in the rejections above.  Guthrie further discloses the following limitations:
wherein the agent generates a tag of the physiological data according to the user message, and the tag comprises an identity of the subject and validity of the physiological data (see at least Paragraph 67, analyte-data-request records can also be identified by tags or other information provided at the time a content record is created; Paragraph 71, tags associated with records, and usernames, handles or other user identifiers, can include user-provided text, so those fields can be searched; Paragraph 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686